DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed 04/20/2021.
Claims 1-13 are pending in this application.

Response to Arguments
Applicant’s arguments, filed on 04/20/2021, with respect to the claim interpretations of claims 1 -10 under 35 U.S.C. 112f have been fully considered and are persuasive. The claim interpretation has been withdrawn. However, the applicant did not argue that the interpretation of claim 11 under 35 U.S.C. 112f was improper, and therefore, the examiner will maintain this interpretation. 

Applicant’s arguments regarding the rejections of claims 1-11 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. However, new 112(b) rejections were applied for claims 6-7 based on the amendment.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-13 have been fully considered but they are not persuasive. In addition the arguments are moot because the arguments do not apply to the new grounds of the rejection from the references being used in the current rejection.   
Regarding the 35 U.S.C. 103 rejection, the applicant argues the following in the remarks:
On pages 13-14, the applicant argues that Lee failed to teach “specify a trial software resource that can be provided to a user as a trial environment, based on information on a dependency relationship between resources including a software resource and a hardware resource and information on the software resource and the hardware resource in a use environment of the user" as cited in Claim 1 and therefore it is not obvious for a skilled person to combine Lee with any other cited reference to attain Claim 1. The same rationale is applied to claim 11.
On pages 14-15, the applicant argues that Yasuhiro fails to teach "specify a plurality of candidates for trial software resources to be provided to a user, based on the acquired information on the use history, information on a dependency relationship between resources including software resources and hardware resources, and information on software resources and hardware resources in a use environment of the user" as recited in Claim 8. 
On page 15, the applicant argues that Raja fails to teach that the software selection is used for constituting a trial environment. Raja merely discloses that during installation, software selection is available based on hardware-compatibility. Therefore, it is not obvious for a skilled person to combine Raja with Yasuhara to attain Claim 8.
On pages 14 and 15, the applicant argues that “All other claims depending on the outcome of Claim 1 are allowable as a matter of law” and “All other claims depending on the outcome of Claim 8 are allowable as a matter of law.”
Examiner has thoroughly considered Applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:
specify a trial software resource that can be provided to a user as a trial environment, based on information on a dependency relationship between resources including a software resource and a hardware resource and information on the software resource and the hardware resource in a use environment of the user”, the examiner respectfully points out that the office action cites Raja and Yasuhiro to teach this limitations at issue. See the 103 rejection below for the mapping of claims 1 and 11 of these limitations. In addition, the new ground of rejection necessitated by amendment does not rely on Lee. Furthermore, Raja [00018] lines 1-3 clearly discloses “the application management agent provides for selection and installation of compatible software applications according to the hardware requirements, software dependencies”. Since Raja is providing software applications, it is specifying or identifying which software resources are compatible. These software resources are provided based on hardware compatibility and software dependencies (dependency relationship between resources including a software resource and hardware resource). 
Raja also discloses a trial software resource because [00041] lines 10-15 recite “hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs.…The license database may encoder metadata on each license, such as license term, whether the license is a trial license”. A trial license to an operating system is a trial software resource and the trial license is specified because a filtered list specifies which trial licenses are compatible. In Raja, 
Raja [00036] lines 4-7 clearly disclose a use environment of a user by reciting “presents an interface to the user showing software packages that are compatible with the current hardware and software configuration. The interface allows the user to interactively select software applications to install” because the current hardware and software is the existing environment that the user has access to. The user is able to install select software which means the current hardware and software configuration is an environment that the user can modify. Also the current hardware and software configuration is the information on the software resources and hardware resources. The software resources are provided to a user because a list of compatible software resources are provided to the user to choose from to install.
Additionally, Yasuhiro teaches trial environment. Yasuhiro recites “A second function to select an appropriate set of operating systems according to the request and generate an environment for executing the simulation task, and a set of unverified software based on the simulation execution history are tried” (Yasuhiro, [0024] 202 lines 11-13) and it teaches a trial environment because an environment is generated where software can be tried. Raja and Yasuhiro both provide software resources that are compatible with a user environment. One of ordinary skill in the art would have been motivated to combine Raja with Yasuhiro in order to optimize performance and promote efficiency (Yasuhiro, [0010] 91 lines 1-2 it is highly efficient by adding a mechanism to automatically build the optimum computer and simulator configuration for executing the simulation; [0042] 472 lines 1-8 If the simulation performance is improved by the simulation trial, it will be updated to live together…If the simulation trial does not improve performance, it will be updated from unverified to non-interfering. As a result of the 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	As to point (b), in response to the applicant’s allegation that Yasuhiro fails to teach "specify a plurality of candidates for trial software resources to be provided to a user, based on the acquired information on the use history, information on a dependency relationship between resources including software resources and hardware resources, and information on software resources and hardware resources in a use environment of the user" as recited in Claim 8, the examiner respectfully points out that the office action cites Raja and Yasuhiro to teach this limitations at issue. See the 103 rejection below for the mapping of claim 8 of these limitations, and response to point (a) above.
Further, the applicant’s argument appears only to be directed toward Yasuhiro, and not to the combination of at least Raja, and Yasuhiro. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. “Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually” (MPEP 2145 (IV)). Therefore, the applicant’s argument is not persuasive.
202 lines 12-13, because it recites “generate an environment for executing the simulation task, and a set of unverified software based on the simulation execution history are tried”. The applicant’s argument appears only to be directed toward Raja, and not to the combination of at least Raja, and Yasuhiro. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. “Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually” (MPEP 2145 (IV)). Therefore, the applicant’s argument is not persuasive.

As to point (d), the examiner respectfully disagrees. Applicant's arguments regarding dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references.

Drawings
The drawings are objected to because of the informality in Figure 3:
In Fig. 3, “information” is spelled incorrectly in “Trial Environment Use Iformation Holding Unit”;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The comment for a title change must be obvious and must be in the beginning of the remarks with a clear heading and not buried within the remarks.  

Claim Objections
Claims 12 and 13 are objected to because of the following informalities: 
Claims 12 and 13 recite “The image processing apparatus according to Claim 1” but there is no image processing apparatus claimed in claim 1. For the purposes of claim .  
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations that use the word “means” are: “a specifying means for specifying a software resource,” “a presenting means for presenting the software resource” and “the specifying means” in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding either structure, material, or acts to the function described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure can be found in paragraph [0019] that discloses the use environment specifying unit 40… and the operation screen controller 80 are realized by the CPU 201 executing a program, for example, in the computer 200.”  Additionally, paragraph [0043] discloses that the structure for “the operation screen controller” is related to the structure of “a presenting means for presenting the software resource.” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 6-7 (line numbers refer to claim 6):


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Raja (WO 2009/109925 A2) in view of Yasuhiro et al. (JP2011154522A herein Yasuhiro). The claim mappings of Yasuhiro will be made with the translation of JP2011154522A.
Raja and Yasuhiro were cited in the previous office action.
  
As per claim 1, Raja teaches the invention substantially as claimed including An information processing apparatus (Fig. 1, 100) comprising:
a processor, configured to ([0001] lines 1-2 The present invention relates in general to tools and methods for installation and configuration of computer systems; [00033] line 5 programmable electronic device, such as a computing system; A processor is taught because a computer has a processor.): 
specify a trial software resource that can be provided to a user as an environment, based on information on a dependency relationship between resources including a software resource and a hardware resource and information on the hardware resource in a use environment of the user (Fig. 1, 102, 104, 106; [00010] lines 2-3-- user customizable software deployment that is aware of the hardware and software dependencies; [00018] lines 1-4 Additionally, the application management agent provides for selection and installation of compatible software applications according to the hardware requirements, software dependencies…Thus, the user is able to choose software applications from a prequalified list that have value to the user; [00034] lines 1-4 The analysis and imaging apparatus 102 analyses the hardware capabilities of the given computing system and images the storage device of the computing system with a selection of operating systems, software drivers and software applications that are both compatible with the hardware; [00036] lines 4-7 The application management agent 106 presents an interface to the user showing software packages that are compatible with the current hardware and software configuration (as use environment of the user). The interface allows the user to interactively select software applications to install; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license (as trial software resource); Use environment of the user is taught because the current hardware and software configuration is the use environment that the user has access to.); and
present the specified trial software resource ([00035] lines 3-4 The user installation system 104 presents an interface that allows the user to choose the target operating system, version, and language to install; [00042] lines 1-5 The user interface 202 may prompt the user for information regarding…the set of operating systems choices to include in the user installation system phase).

Raja fails to teach the environment is a trial environment.

However, Yasuhiro teaches a trial environment ([0024] 202 lines 11-13 A second function to select an appropriate set of operating systems according to the request and generate an environment for executing the simulation task, and a set of unverified software based on the simulation execution history are tried; [0042] 472 the simulation trial).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raja with the teachings of Yasuhiro because Yasuhiro’s teaching of a trial environment provides the advantage of trying out software in order to find software that optimizes performance which promotes efficiency ([0010] 91 lines 1-2 it is highly efficient by adding a mechanism to automatically build the optimum computer and simulator configuration for executing the simulation; [0042] 472 lines 1-8 If the simulation performance is improved by the simulation trial, it will be updated to live together…If the simulation trial does not improve performance, it will be updated from unverified to non-interfering. As a result of the simulation trial, if it becomes inoperable normally, the state is updated to the occurrence of interference).

As per claim 2, Raja and Yasuhiro teach The information processing apparatus according to claim 1. Raja specifically teaches wherein the processor specifies a combination of software resources including the trial software resource that can be introduced together in one use environment based on the dependency relationship (Raja, [00033] line 5 programmable electronic device, such as a computing system; [00010] lines 2-3- user customizable software deployment that is aware of the hardware and software dependencies; [00034] lines 2-4 a selection of operating systems, software drivers and software applications that are both compatible with the hardware; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration; [00042] lines 1-5 The user interface 202 may prompt the user for information regarding …the set of operating systems (as combination of software resources) choices to include in the user installation system phase; [00044] lines 7-8 The user then selects a set of hardware compatible operating systems 308 to make available to the user; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration…The license database may encoder metadata on each license, such as license term, whether the license is a trial license; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration). 
	
As per claim 3, Raja and Yasuhiro teach The information processing apparatus according to claim 2. Raja specifically teaches wherein the processor performs setting of the trial software resource in the specified combination of software resources, based on the dependency relationship (Raja, [00033] line 5 programmable electronic device, such as a computing system; [00043] lines 3-8 Once the selections of the set of operating systems, versions, languages, software applications and drivers have been made…The partitioner 204 then writes onto the storage device 220 a set of data regions 228-242. These data regions comprise…a plurality of operating systems; [00010] lines 2-3 -- user customizable software deployment that is aware of the hardware and software dependencies; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license).

As per claim 4, Raja and Yasuhiro teach The information processing apparatus according to claim 1. Raja specifically teaches wherein the processor is further configured to: receive a provision instruction of the environment (Raja, [00033] line 5 programmable electronic device, such as a computing system; [00050] line 3 interface for prompting the end user to select a choice of target operating system); and provide the trial software resource constituting the environment, based on the provision instruction and the dependency relationship (Raja, [00050] lines 3-8 interface for prompting the end user to select a choice of target operating system…the target OS is then installed 518 onto the target partition; [00018] lines 1-3 provides for selection and installation of compatible software applications according to the hardware requirements, software dependencies; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license). 
Additionally, Yasuhiro teaches instruction of the trial environment; and provide the software resources constituting the trial environment (Yasuhiro, [0075] 793 lines 1-2 the dynamic computing resource allocation system 100 is instructed to execute the simulation; [0097] 976 the system administrator instructs to add a new simulator; [0031] 332 line 2 computer that constructs (as provide) the computational resources of the simulation apparatus 101; [0073] 761 lines 1-2 constructs a simulator and a system that supports the use of the simulator on a centralized calculation environment; [0024] 202 lines 12-13 generate an environment for executing the simulation task, and a set of unverified software based on the simulation execution history are tried; [0042] 472 the simulation trial).

As per claim 5, Raja and Yasuhiro teach The information processing apparatus according to claim 4, wherein the processor is further configured to. Yasuhiro teaches change the setting of the software resource and the hardware resource, based on a dependency relationship between the trial software resource and the software resource (Yasuhiro, [0065] 689 lines 1-8 The simulation configuration in which the difference is detected indicates that there is a problem in the simulator introduction status in the OS and the optimum simulation cannot be executed. In order to fill the difference, it is sufficient to install a simulator that could not be executed in the same OS when executing the simulation. If a difference is detected, step 901, step 902, and step 904 are executed. In step 904, the difference simulator is introduced into a copy of the existing OS to create a new OS; [0075] 795 lines 1-2 dynamic (as change) computational resource allocation system 100 secures the software resource and the hardware resource of the simulation computational resource 101; [0032] 337 lines 1-3 The OS running on each computer having such a configuration is not fixed to one, and an OS suitable for the simulation to be executed is appropriately selected from the OS image management device 004, copied and started; [0024] 202 lines 12-13 generate an environment for executing the simulation task, and a set of unverified software based on the simulation execution history are tried; [0042] 472 the simulation trial). 
Furthermore, Raja teaches dependency relationship between the trial software resource and the software resource and the hardware resource in the use environment of the user (Raja, [00010] lines 2-3-- user customizable software deployment that is aware of the hardware and software dependencies; [00018] lines 1-4 Additionally, the application management agent provides for selection and installation of compatible software applications according to the hardware requirements, software dependencies…Thus, the user is able to choose software applications from a prequalified list that have value to the user; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a .

As per claim 6, Raja and Yasuhiro teach The information processing apparatus according to claim 1.  Raja specifically teaches wherein the processor is further configured to (Raja, [00033] line 5 programmable electronic device, such as a computing system):
receive selection of a software resource to be introduced (Raja, [00042] lines 1-5 The user interface 202 may prompt the user for information regarding…the set of operating systems choices to include in the user installation system phase; [00044] lines 7-8 The user then selects a set of hardware- compatible operating systems),
wherein the processor specifies the trial software resource that can be provided as the environment, based on a dependency relationship between the software resource which is selected in a selection result and the software resource and the hardware resource in the use environment of the user (Raja, [00034] lines 3-4 a selection of operating systems, software drivers and software applications that are both compatible with the hardware and selected according to the user; [00010] lines 2-3 -- user customizable software deployment that is aware of the hardware and software dependencies; [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license; [00034] lines 1-4 The analysis and imaging apparatus 102 analyses the hardware capabilities of the given computing system and images the storage device of the computing system with a selection of operating systems, software drivers and software applications that are both compatible with the hardware; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration).
Additionally, Yasuhiro teaches provided as the trial environment (Yasuhiro, [0024] 202 lines 12-13 generate an environment for executing the simulation task, and a set of unverified software based on the simulation execution history are tried; [0042] 472 the simulation trial).

As per claim 7, Raja and Yasuhiro teach The information processing apparatus according to claim 6.  Raja specifically teaches wherein the processor excludes a software resource that cannot be introduced together with the software resource and the hardware resource in the use environment of the user, among software resources selected by the user, from the trial software resource that can be provided as the environment, based on a dependency relationship between resources (Raja, [00033] line 5 programmable electronic device, such as a computing system; [00044] lines 4-8 The set of candidate selections that are available, based on the availability of licenses and installers, is then filtered according to hardware-compatibility 306, resulting in a set, of the same size or smaller, of hardware-filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration). 
Additionally, Yasuhiro teaches provided as the trial environment (Yasuhiro, [0024] 202 lines 12-13 generate an environment for executing the simulation task, and a set of unverified software based on the simulation execution history are tried; [0042] 472 the simulation trial).

As per claim 8, Raja teaches An information processing apparatus (Fig. 1, 100) comprising:
a processor, configured to ([0001] lines 1-2 The present invention relates in general to tools and methods for installation and configuration of computer systems; [00033] line 5 programmable electronic device, such as a computing system; A processor is taught because a computer has a processor.): 
acquire information on a use history of trial software resources provided as resources constituting an environment ([0041] lines 16-18 The license database may encoder metadata (as information) on each license (as software resource), such as license term, whether trial license, transferability, among other attributes; Fig. 6, 604, 610;  P. 36, claim 17, for querying personal information from the user; and a user profile database, for storing personal information acquired by the user information acquirer, whereby the personal information acquired is used by the user interface to filter and prioritize the presentation of software applications to install onto the storage device; [00052] lines 15-16 The user profile database may also store the set of software application installed (as use history of trial software resource) and configured on the current machine; [00053] lines 2-4 The user profile information can be used to customize and recommend the application software selections that are presented to the user via the user interface 602);  
specify a plurality of candidates for trial software resources to be provided to a user, based on acquired information on the use history, information on a dependency relationship between resources including software resources and hardware resources, and information on software resources and hardware resources in a use environment of the user (Fig. 1, 102, 104, 106; [00010] lines 2-3-- user customizable software deployment that is aware of the hardware and software dependencies; [00018] lines 1-4 Additionally, the application management agent provides for selection and installation of compatible software applications according to the hardware requirements, software dependencies…Thus, the user is able to choose software applications from a prequalified list that have value to the user; [00034] lines 1-4 The analysis and imaging apparatus 102 analyses the hardware capabilities of the given computing system and images the storage device of the computing system with a selection of operating systems, software drivers and software applications that are both compatible with the hardware; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration; [00041] lines 10-15 hardware analyzer candidate licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license; [00054] present offers for other services (as candidates) besides the installation of applications as well as for hardware, based on the software and hardware configuration stored in the user information profile. For example, the software management agent might recommend the purchase of a joystick for a game that is currently installed (as use history)); and
present the plurality of candidates for trial software resources ([00035] lines 3-4 The user installation system 104 presents an interface that allows the user to choose the target operating system, version, and language to install).

	Raja fails to teach the environment is a trial environment.

	However, Yasuhiro teaches a trial environment ([0042] 472 the simulation trial; [0024] 202 lines 12-13 generate an environment for executing the simulation task, and a set of unverified software based on the simulation execution history are tried).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raja with the teachings of Yasuhiro because Yasuhiro’s teaching of a trial environment provides the advantage of trying out software in order to find software that optimizes performance which promotes efficiency ([0010] 91 lines efficient by adding a mechanism to automatically build the optimum computer and simulator configuration for executing the simulation; [0042] 472 lines 1-8 If the simulation performance is improved by the simulation trial, it will be updated to live together…If the simulation trial does not improve performance, it will be updated from unverified to non-interfering. As a result of the simulation trial, if it becomes inoperable normally, the state is updated to the occurrence of interference).

As per claim 11, Raja teaches the invention substantially as claimed including An information processing apparatus (Fig. 1, 100) comprising:
a specifying means for specifying a trial software resource that can be provided to a user as an environment, based on information on a dependency relationship between resources including a software resource and a hardware resource and information on the hardware resource in a use environment of the user (Fig. 1, 102, 104, 106; [00010] lines 2-3 -- user customizable software deployment that is aware of the hardware and software dependencies; [00018] lines 1-4 Additionally, the application management agent provides for selection and installation of compatible software applications according to the hardware requirements, software dependencies…Thus, the user is able to choose software applications from a prequalified list that have value to the user; [00034] lines 1-4 The analysis and imaging apparatus 102 analyses the hardware capabilities of the given computing system and images the storage device of the computing system with a selection of operating systems, software drivers and software applications that are both compatible with the hardware; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration; [00041] lines 10-15 hardware analyzer 206 then matches these licenses, software applications, and drivers that are compatible with the current hardware configuration. For example, a license for a server-class operating system may specify that the operating system is only allowed to be installed on a machine with less than a certain number of CPUs….The license database may encoder metadata on each license, such as license term, whether the license is a trial license); and
a presenting means for presenting the trial software resource specified by the specifying means ([00035] lines 3-4 The user installation system 104 presents an interface that allows the user to choose the target operating system, version, and language to install; [00042] lines 1-5 The user interface 202 may prompt the user for information regarding…the set of operating systems choices to include in the user installation system phase).

Raja fails to teach the environment is a trial environment.

However, Yasuhiro teaches a trial environment ([0024] 202 lines 12-13 generate an environment for executing the simulation task, and a set of unverified software based on the simulation execution history are tried; [0042] 472 the simulation trial).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raja with the teachings of Yasuhiro because Yasuhiro’s teaching of a trial environment provides the advantage of trying out software in order to find software that optimizes performance which promotes efficiency ([0010] 91 lines 1-2 it is highly efficient by adding a mechanism to automatically build the optimum computer 472 lines 1-8 If the simulation performance is improved by the simulation trial, it will be updated to live together…If the simulation trial does not improve performance, it will be updated from unverified to non-interfering. As a result of the simulation trial, if it becomes inoperable normally, the state is updated to the occurrence of interference).

As per claim 12, Raja and Yasuhiro teach The image processing apparatus according to Claim 1. Raja specifically teaches wherein the hardware resource in the use environment of the user is a client terminal of the user ([00041] lines 2-3 The hardware analyzer 206 queries the hardware devices available to the computing system and enumerates the specifications of the hardware devices; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration; [00042] lines 1-4 The user interface 202 (as client terminal) may prompt the user for information regarding how the storage device should be configured, which may include such information as, but not limited to, the partition layout of the disk).

As per claim 13, Raja and Yasuhiro teach The image processing apparatus according to Claim 1. Raja specifically teaches wherein the hardware resource in the use environment of the user is the image processing apparatus connected to a client terminal of the user (Fig. 1; 100; [00033] lines 1-3 an apparatus for user customizable software deployment 100 comprising an analysis and imaging apparatus 102; [00038] line 3 The analysis and imaging apparatus 200 comprises a user interface; [00041] lines 2-3 The hardware analyzer 206 queries the hardware devices available to the computing system and enumerates the specifications of the user interface 202 (as client terminal) may prompt the user for information regarding how the storage device should be configured, which may include such information as, but not limited to, the partition layout of the disk; [00036] lines 5-6 interface to the user showing software packages that are compatible with the current hardware and software configuration; Image processing apparatus which is interpreted as an information processing apparatus is connected to a client terminal of the user because an apparatus for user customizable software deployment (information processing apparatus) comprises the user interface (client terminal of the user) so that means they are connected. ).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Raja and Yasuhiro, as applied to claim 8, and further in view of Gordon et al. (US Pub. 2014/0250255 Al herein Gordon).
Gordon was cited in the previous office action. 

As per claim 9, Raja and Yasuhiro teach The information processing apparatus according to claim 8. Raja specifically teaches wherein the processor specifies the plurality of candidates including at least any one of a first candidate configured with the trial software resources actually used, a second candidate configured with the trial software resources, or a third candidate configured with all the trial software resources constituting the environment, based on the information on an acquired use history (Raja, [00041] lines 10-15 hardware analyzer 206 then matches these candidates along with the hardware configuration against a compatibility database 210, in order to obtain a filtered list of only the candidate licenses, software applications, and drivers that are compatible with the current trial license; [00052] lines 15-16 The user profile database may also store the set of software application installed (as use history/actually used trial software resource) and configured on the current machine. [00053] lines 2-4 The user profile information can be used to customize and recommend the application software selections that are presented to the user via the user interface 602); and 
wherein the processor presents the plurality of candidates (Raja, [00035] lines 3-4 The user installation system 104 presents an interface that allows the user to choose the target operating system, version, and language to install; [00042] lines 1-5 The user interface 202 may prompt the user for information regarding…the set of operating systems choices to include in the user installation system phase).
Additionally, Yasuhiro teaches trial environment (Yasuhiro, [0024] 202 lines 12-13 generate an environment for executing the simulation task, and a set of unverified software based on the simulation execution history are tried; [0042] 472 the simulation trial).

Raja and Yasuhiro fail to specifically teach that a second candidate configured with the trial software resources of which use authority is authenticated and which are in a usable state.

However, Gordon teaches a second candidate configured with the trial software resources of which use authority is authenticated and which are in a usable state ([0033] activated and, in tum, to load the licensable operating system 180 to establish an operating system environment on the hardware).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Raja and Yasuhiro with the teachings of Gordon because Gordon’s teaching of a table with activated operating system environment licenses provides Raja and Yasuhiro’s system with the advantage of identifying candidate environments that are ready to be utilized rather than environments that may not be utilized since their licenses have not been activated (see Gordon, [0002] lines 7-8 "activate" the operating system before it can be used).
	
As per claim 10, Raja, Yasuhiro, and Gordon teach The information processing apparatus according to claim 9, wherein the processor is further configured to. Raja teaches receive an introduction instruction of software resources constituting one candidate selected from the plurality of candidates (Raja, [00050] line 3 interface for prompting the end user to select a choice of target operating system); and
provide the software resources constituting the selected candidate according to the received instruction (Raja, [00050] lines 3-8 interface for prompting the end user to select a choice of target operating system…the target OS is then installed 518 onto the target partition).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Montana et al. (US Pub. 2015/0356279 Al) discloses using a virtual machine to control access to one or more software applications from a license server and discloses generating a trial software virtual machine.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng Ai An can be reached at (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                    




/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195